UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-02790 Franklin California Tax-Free Income Fund (Exact name of registrant as specified in charter) _ One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) _ Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end:_ 3/31 Date of reporting period:_ 9/30/10 Item 1. Reports to Stockholders. Semiannual Report Franklin California Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin California Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and California personal income taxes (for California residents) as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Credit Qu a lity Bre a kdown * Based on Total Long-Term Investments as of 9/30/10** *Standard & Poors (S&P) is the primary independent rating agency, Moodys is the secondary rating agency and Fitch is the tertiary rating agency. Securities not rated by an independent rating agency are assigned comparable internal ratings. Ratings for securities not rated by S&P are in the table below. The letter ratings are provided to indicate the creditworthiness of the Funds bond holdings and generally can range from AAA or Aaa (highest) to Below Investment Grade (lowest). **Does not include short-term investments and other net assets. Ratings Moodys Fitch Internal AAA or Aaa %  % AA or Aa % %  A %  % BBB or Baa % % % Below Investment Grade  % % Total % % % We are pleased to bring you Franklin California Tax-Free Income Funds semiannual report for the period ended September 30, 2010. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 4 | Semiannual Report The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 19. Dividend Distributions 2 Dividend per Share Month Class A Class B Class C Advisor Class April 2.70 ce n ts 2.34 ce n ts 2.36 ce n ts 2.75 ce n ts May 2.70 ce n ts 2.34 ce n ts 2.36 ce n ts 2.75 ce n ts Ju n e 2.70 ce n ts 2.38 ce n ts 2.39 ce n ts 2.75 ce n ts July 2.70 ce n ts 2.38 ce n ts 2.39 ce n ts 2.75 ce n ts August 2.70 ce n ts 2.38 ce n ts 2.39 ce n ts 2.75 ce n ts September 2.70 ce n ts 2.38 ce n ts 2.39 ce n ts 2.76 ce n ts Performance Overview The Funds Class A share price, as measured by net asset value, increased from $6.99 on March 31, 2010, to $7.22 on September 30, 2010. The Funds Class A shares paid dividends totaling 16.20 cents per share for the reporting period. 2 The Performance Summary beginning on page 10 shows that at the end of this reporting period the Funds Class A shares distribution rate was 4.30% based on an annualization of the 2.70 cent per share September dividend and the maximum offering price of $7.54 on September 30, 2010. An investor in the 2010 maximum combined effective federal and California personal income tax bracket of 41.21% would need to earn a distribution rate of 7.31% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class B, C and Advisor shares performance, please see the Performance Summary. State Update Californias historically robust economy, the eighth largest in the world, faced severe headwinds during the reporting period. The state weathered tax revenue declines, more than half of which were from personal income taxes. In addition, state lawmakers struggled to pass a budget, setting a record for the longest budget impasse in California history. High unemployment compounded state budget problems as well and placed pressure on Californias weak housing market. Correspondingly, construction suffered the greatest job losses during the reporting period as the supply of distressed homes increased and demand slowed with the expiration of a first-time home buyer tax credit. State government also shed a number of jobs and by September, unemployment stood at 12.4%, nearly three percentage points above the 9.6% national median. 3 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Semiannual Report | 5 Governor Schwarzenegger announced a financial state of emergency late in the period and furloughed state workers for three days a month, affecting 150,000 workers. In contrast, several sectors added jobs over the period, and California continued to benefit from some long-term positive trends. Mining and logging and professional and business services experienced job growth during the reporting period. In addition, Californias world-class universities and strong business links to the global economy helped offset job losses. With more than 50 Fortune 500 companies and many technology leaders, the state experienced international demand for its technology exports, supporting jobs in that sector as well. Californias budget impasse was a major challenge for the state as local governments and school districts prepared for anticipated cuts to bridge a $19 billion budget shortfall for 2011. 4 The governor pledged not to sign a budget without reforms to public pension, a cost that grew three times faster than state revenues over the past decade. Republicans along with the governor proposed cutting $12 billion in spending, including dismantling the states welfare program and eliminating most state-funded child care. 5 Democrats countered with $5.9 billion in higher taxes and fees combined with a proposed $8 billion in spending cuts. 5 State finance experts also predicted $6 billion in bond debt would be needed through November. 5 Given the size of Californias budget, the states tax-supported debt was moderate at $2,362 per capita or 5.6% of personal income, compared with the $936 and 2.5% national medians. 6 However, because California is implementing a long-term strategic plan with voter-authorized projects geared toward supporting ongoing economic growth, its debt burden is likely to increase in the next few years. During the period, independent credit rating agency Moodys Investors Service maintained its A rating of Californias general obligation bonds with a stable outlook. 7 The rating and outlook reflected the budgetary shortfalls the state faced, as well as possible liquidity strains resulting from such shortfalls, particularly if the legislature fails to enact timely solutions. Municipal Bond Market Overview For the six months ended September 30, 2010, the municipal bond market posted strong results with a +5.51% total return as measured by the Barclays 4. Source: Moodys Investors Service, Moodys Analytics, Precis U.S. State, August 2010. 5. Source: www.businessweek.com, California Budget Framework Is Reached, Schwarzenegger Says, 9/24/10. 6. Source: Moodys Investors Service, Special Comment: 2010 State Debt Medians Report, May 2010. 7. This does not indicate Moodys rating of the Fund. 6 | Semiannual Report Capital (BC) Municipal Bond Index. 8 Coupon payments generated 2.38% of the total return, and 3.13% came from bond price appreciation. This was historically strong six-month performance for municipal bonds. Fixed income investments generally produced robust results during the same six-month period, and the Treasury bond market returned +7.54% according to the BC U.S. Treasury Bond Index. 9 Despite municipal bonds strength, many tax-free bonds retained their pre-tax yield advantage over Treasuries. As of period-end, the 4.59% yield of the BC Municipal Bond Index: Long Component exceeded the 3.37% yield of the BC U.S. Treasury Index: Long Component. 10 Investors continued to purchase municipal bond mutual fund shares even though budgetary pressures at state and local levels and concerns regarding some issuers abilities to repay debt were well publicized. Many municipal bonds were re-rated during the period due to a changing economic landscape and reconciliation between corporate and municipal rating scales. Moodys Investors Service and Fitch recalibrated ratings for many state and local government issuers to bring them in line with corporate and sovereign ratings. In some cases, these changes resulted in as much as a three-notch rating increase. Investor interest also increased for lower investment-grade and speculative-grade issues during the reporting period, which contributed to the BC Baa Municipal Bond Indexs +7.15% return and the BC Municipal Bond High Yield Indexs +7.78% return, compared with the BC Aaa Municipal Bond Indexs +4.41% total return. 11 The American Recovery and Reinvestment Act of February 2009 allowed municipalities to issue taxable bonds and receive a 35% federal government subsidy for all coupon payments distributed to investors for the life of the bonds. Such bonds, however, are not part of the Funds tax-free portfolio. The subsidy enabled municipalities to borrow significantly below their after-tax cost in the 8. Source: © 2010 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. 9. Source: © 2010 Morningstar. The BC U.S. Treasury Index is the U.S. Treasury component of the U.S. Government Index and covers public obligations of the U.S. Treasury with a remaining maturity of one year or more. 10. Source: © 2010 Morningstar. The BC Municipal Bond Index: Long Component is the long (22+ years) component of the BC Municipal Bond Index. The BC U.S. Treasury Index: Long Component is the long component of the BC U.S. Treasury Index and covers public obligations of the U.S. Treasury with a remaining maturity of 10 years or more. 11. Source: © 2010 Morningstar. The BC Baa Municipal Bond Index is the Baa credit quality component of the BC Municipal Bond Index. The BC Municipal Bond High Yield Index consists of bonds that must be nonrated or rated Ba1 or below. They must have an outstanding par value of at least $3 million and be issued as part of a transaction of at least $20 million. The bonds must be dated after 12/31/90 and must be at least one year from their maturity date. The BC Aaa Municipal Bond Index is the Aaa credit quality component of the BC Municipal Bond Index. Semiannual Report | 7 Portfolio Breakdown 9/30/10 % of Total Long-Term Investments* Prerefunded % Transportation % Hospital & Health Care % General Obligation % Utilities % Subject to Government Appropriations % Tax-Supported % Higher Education % Other Revenue % Housing % *Does not include short-term investments and other net assets. traditional tax-exempt municipal bond market. In May 2010, the House of Representatives modified and approved certain provisions of the Act. If these modifications become law, municipalities would continue to receive a subsidy for their taxable borrowing at 32% starting in 2011 and 30% in 2012. Municipal bond new-issue supply rose 3.9% in the first half of 2010 compared with the first half of 2009. 12 Notably, issuance of taxable municipals surged 157.8% while tax-free issuance fell 19.8% for the same period. 12 This comparative shortage of tax-free supply, at a time when many observers believed taxes are likely to rise in the future, supported the municipal bond markets performance. We continued to believe these new, subsidized, taxable municipal bonds, known as Build America Bonds, may suppress future supply of tax-exempt municipal bonds as long as the government permits their use. Given the various ratings changes, the relatively steep yield curve, and the reduced tax-exempt supply during the reporting period, we looked for opportunities to keep the portfolio fully invested in longer term bonds. Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. As we invest during different interest rate environments, the Funds portfolio becomes progressively more diversified with a broad range of securities. This broad diversification may help mitigate interest rate risk. We do not use leverage or exotic derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally stay fully invested to help maximize income distribution. Managers Discussion The mixture of our value-oriented philosophy of investing primarily for income and a positively sloping municipal yield curve favored the use of longer term bonds. Consequently, we sought to remain fully invested in bonds that ranged from 15 to 30 years in maturity with good call features. We intend to maintain our conservative, buy-and-hold investment strategy as we attempt to provide shareholders with high, current, tax-free income. 12. Source: Thomson Reuters. 8 | Semiannual Report Thank you for your participation in Franklin California Tax-Free Income Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of September 30, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 9 Performance Summary as of 9/30/10 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FKTFX) Change 9/30/10 3/31/10 Net Asset Value (NAV) +$ $ $ Distributions (4/1/109/30/10) Divide n d I n come $ Class B (Symbol: FCABX) Change 9/30/10 3/31/10 Net Asset Value (NAV) +$ $ $ Distributions (4/1/109/30/10) Divide n d I n come $ Class C (Symbol: FRCTX) Change 9/30/10 3/31/10 Net Asset Value (NAV) +$ $ $ Distributions (4/1/109/30/10) Divide n d I n come $ Advisor Class (Symbol: FCAVX) Change 9/30/10 3/31/10 Net Asset Value (NAV) +$ $ $ Distributions (4/1/109/30/10) Divide n d I n come $ 10 | Semiannual Report Performance Summary (continued) Performance Cumulative total retur n excludes sales charges. Average a nn ual total retur n i n cludes maximum sales charges. Class A: 4.25% maximum i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Advisor Class: n o sales charges. Class A 6-Month 1-Year 5-Year 10-Year Cumulative Total Retur n 1 + % + % + % + % Average A nn ual Total Retur n 2 + % + % + % + % Distributio n Rate 3 % Taxable Equivale n t Distributio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Equivale n t Yield 4 % Total A nn ual Operati n g Expe n ses 6 % Class B 6-Month 1-Year 5-Year 10-Year Cumulative Total Retur n 1 + % + % + % + % Average A nn ual Total Retur n 2 + % + % + % + % Distributio n Rate 3 % Taxable Equivale n t Distributio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Equivale n t Yield 4 % Total A nn ual Operati n g Expe n ses 6 % Class C 6-Month 1-Year 5-Year 10-Year Cumulative Total Retur n 1 + % + % + % + % Average A nn ual Total Retur n 2 + % + % + % + % Distributio n Rate 3 % Taxable Equivale n t Distributio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Equivale n t Yield 4 % Total A nn ual Operati n g Expe n ses 6 % Advisor Class 7 6-Month 1-Year 5-Year 10-Year Cumulative Total Retur n 1 + % + % + % + % Average A nn ual Total Retur n 2 + % + % + % + % Distributio n Rate 3 % Taxable Equivale n t Distributio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Equivale n t Yield 4 % Total A nn ual Operati n g Expe n ses 6 % Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 11 Performance Summary (continued) Endnotes Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Since the Fund concentrates its investments in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Funds prospectus also includes a description of the main investment risks. Class B: Class C: These shares have higher annual fees and expenses than Class A shares. Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. Distribution rate is based on an annualization of the respective classs September dividend and the maximum offering price (NAV for Classes B, C and Advisor) per share on 9/30/10. 4. Taxable equivalent distribution rate and yield assume the published rates as of 6/28/10 for the maximum combined effective federal and California personal income tax rate of 41.21%, based on the federal income tax rate of 35.00%. 5. The 30-day standardized yield for the 30 days ended 9/30/10 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 6. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Effective 10/1/01, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 10/1/01, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 9/30/01, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 10/1/01 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +53.22% and +4.86%. 12 | Semiannual Report Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 13 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 4/1/10 Value 9/30/10 Period* 4/1/109/30/10 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class B Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class C Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Advisor Class Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.58%; B: 1.13%; C: 1.14%; and Advisor: 0.49%), multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. 14 | Semiannual Report Franklin California Tax-Free Income Fund Financial Highlights Semiannual Report | The accompanying notes are an integral part of these financial statements. | 15 Franklin California Tax-Free Income Fund Financial Highlights (continued) 16 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin California Tax-Free Income Fund Financial Highlights (continued) Semiannual Report | The accompanying notes are an integral part of these financial statements. | 17 Franklin California Tax-Free Income Fund Financial Highlights (continued) 18 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) Principal Amount Value Municipal Bonds 95.4% California 87.1% ABAG Fi n a n ce Authority for No n profit Corps. COP, Butte Valley-Tulelake Rural Health, Califor n ia Mortgage I n sured, 6.65%, 10/01/22 $ $ Califor n ia Mortgage I n sured, 6.125%, 3/01/21 Episcopal Home Fou n datio n , Refu n di n g, 5.125%, 7/01/13 Episcopal Home Fou n datio n , Refu n di n g, 5.125%, 7/01/18 Home for Jewish Pare n ts, Califor n ia Mortgage I n sured, 5.625%, 5/15/22 Lytto n Garde n s I n c., Refu n di n g, Califor n ia Mortgage I n sured, 6.00%, 2/15/30 Odd Fellows Home, Califor n ia Mortgage I n sured, 6.00%, 8/15/24 Rhoda Haas Goldma n Plaza, Califor n ia Mortgage I n sured, 5.125%, 5/15/23 ABAG Fi n a n ce Authority for No n profit Corps. MFHR, Palo Alto Garde n s Apartme n ts, Series A, 5.45%, 4/01/39 ABAG Fi n a n ce Authority for No n profit Corps. Reve n ue, Cha nn i n g House, Califor n ia Mortgage I n sured, 6.125%, 5/15/40 Sa n Diego Hospital Ass n ., Series A, 6.125%, 8/15/20 Sa n Diego Hospital Ass n ., Series C, 5.375%, 3/01/21 Sa n Diego Hospital Ass n ., Sharp Healthcare, 6.25%, 8/01/39 St. Rose Hospital, Series A, Califor n ia Mortgage I n sured, 6.00%, 5/15/29 ABAG Reve n ue Tax Allocatio n , RDA Pool, Series A6, AGMC I n sured, 5.375%, 12/15/25 ABAG Water a n d Wastewater Reve n ue, Pooled Fi n a n ci n g Program, Refu n di n g, Series A, AGMC I n sured, 5.30%, 10/01/21 Alameda Corridor Tra n sportatio n Authority Reve n ue, Capital Appreciatio n , sub. lie n , Refu n di n g, Series A, AMBAC I n sured, zero cp n ., 10/01/29 Capital Appreciatio n , sub. lie n , Refu n di n g, Series A, AMBAC I n sured, zero cp n ., 10/01/30 Capital Appreciatio n , sub. lie n , Refu n di n g, Series A, AMBAC I n sured, zero cp n . to 10/01/12, 5.30% thereafter, 10/01/22 Capital Appreciatio n , sub. lie n , Refu n di n g, Series A, AMBAC I n sured, zero cp n . to 10/01/12, 5.30% thereafter, 10/01/23 Capital Appreciatio n , sub. lie n , Refu n di n g, Series A, AMBAC I n sured, zero cp n . to 10/01/12, 5.40% thereafter, 10/01/24 Capital Appreciatio n , sub. lie n , Refu n di n g, Series A, AMBAC I n sured, zero cp n . to 10/01/12, 5.45% thereafter, 10/01/25 se n ior lie n , Series A, NATL I n sured, 5.00%, 10/01/29 Alameda Cou n ty COP, Alameda Cou n ty Medical Ce n ter Project, NATL I n sured, ETM, 5.00%, 6/01/23 5.30%, 6/01/26 5.00%, 6/01/28 Alhambra USD, GO, Electio n of 2004, Series A, NATL RE, FGIC I n sured, 5.00%, 8/01/29 Alvord USD, GO, Electio n of 2007, Series A, AGMC I n sured, 5.00%, 8/01/32 A n aheim PFA Lease Reve n ue, Capital Appreciatio n , Public Improveme n ts Project, Series C, AGMC I n sured, zero cp n ., 9/01/24 9/01/26 9/01/27 9/01/28 9/01/29 Semiannual Report | 19 Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) 20 | Semiannual Report Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia Educatio n al Facilities Authority Reve n ue, (co n ti n ued) Occide n tal College, Refu n di n g, Series A, NATL I n sured, 5.00%, 10/01/36 $ $ Pepperdi n e U n iversity, Refu n di n g, Series A, AMBAC I n sured, 5.00%, 12/01/35 Sa n ta Clara U n iversity, Refu n di n g, AMBAC I n sured, zero cp n ., 9/01/26 Sta n ford U n iversity, Refu n di n g, Series O, 5.125%, 1/01/31 Califor n ia Health Facilities Fi n a n ci n g Authority Reve n ue, Adve n tist Health System West, Series A, 5.75%, 9/01/39 Capital Appreciatio n , Kaiser Perma n e n te, Series A, zero cp n , 10/01/11 Casa Coli n a, 6.125%, 4/01/32 Catholic Healthcare West, Refu n di n g, Series A, 5.00%, 7/01/18 Catholic Healthcare West, Refu n di n g, Series A, 5.00%, 7/01/28 Catholic Healthcare West, Refu n di n g, Series A, 6.00%, 7/01/34 Catholic Healthcare West, Refu n di n g, Series A, NATL I n sured, 5.75%, 7/01/15 Catholic Healthcare West, Refu n di n g, Series A, NATL I n sured, 5.00%, 7/01/17 Catholic Healthcare West, Refu n di n g, Series A, NATL I n sured, 5.125%, 7/01/24 Catholic Healthcare West, Series G, 5.25%, 7/01/23 Cedars-Si n ai Medical Ce n ter, 5.00%, 8/15/39 Cedars-Si n ai Medical Ce n ter, Series A, NATL I n sured, 5.125%, 8/01/17 Cedars-Si n ai Medical Ce n ter, Series B, NATL I n sured, 5.25%, 8/01/27 Childre n s Hospital Los A n geles, Refu n di n g, Series A, AGMC I n sured, 5.25%, 7/01/38 Childre n s Hospital of Ora n ge Cou n ty, Series A, 6.50%, 11/01/24 Childre n s Hospital of Ora n ge Cou n ty, Series A, 6.25%, 11/01/29 Families First, Refu n di n g, Series A, Califor n ia Mortgage I n sured, 6.00%, 12/01/25 Feedback Fou n datio n I n c., Series A, Califor n ia Mortgage I n sured, 6.50%, 12/01/22 Health Facility, Valleycare, Series A, Califor n ia Mortgage I n sured, Pre-Refu n ded, 5.25%, 5/01/22 Hospital of the Good Samarita n , Refu n di n g, 7.00%, 9/01/21 I n sured Health Facility, Help Group, Series A, Califor n ia Mortgage I n sured, 6.10%, 8/01/25 Kaiser Perma n e n te, Series A, AGMC I n sured, ETM, 5.00%, 6/01/20 Kaiser Perma n e n te, Series A, AGMC I n sured, ETM, 5.00%, 6/01/24 Kaiser Perma n e n te, Series A, ETM, 5.40%, 5/01/28 Kaiser Perma n e n te, Series B, ETM, 5.40%, 5/01/28 Lucile Salter Packard Hospital, Series C, AMBAC I n sured, 5.00%, 8/15/26 Marshall Hospital, Refu n di n g, Series A, Califor n ia Mortgage I n sured, 5.30%, 11/01/28 Norther n Califor n ia Presbyteria n , Refu n di n g, 5.40%, 7/01/28 Paradise Valley Estates, Refu n di n g, Califor n ia Mortgage I n sured, 5.125%, 1/01/22 Paradise Valley Estates, Refu n di n g, Califor n ia Mortgage I n sured, 5.25%, 1/01/26 Pomo n a Valley Hospital, Refu n di n g, Series A, NATL I n sured, 5.625%, 7/01/19 Provide n ce Health a n d Services, Series C, 6.25%, 10/01/28 Provide n ce Health a n d Services, Series C, 6.50%, 10/01/38 Small Facilities Program, Refu n di n g, Series A, NATL RE, FGIC I n sured, 5.00%, 4/01/25 Souther n Califor n ia, Series A, Califor n ia Mortgage I n sured, 5.50%, 12/01/22 Sutter Health, Refu n di n g, Series A, NATL I n sured, 5.35%, 8/15/28 Sutter Health, Series A, 5.00%, 8/15/38 Semiannual Report | 21 Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) 22 | Semiannual Report Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia State Public Works Board Lease Reve n ue, (co n ti n ued) Various Califor n ia Commu n ity Colleges Projects, Refu n di n g, Series A, 5.90%, 4/01/17 $ $ Various Capital Projects, Series G-1, 5.75%, 10/01/30 Various Capital Projects, Series I, 6.375%, 11/01/34 Various Capital Projects, Sub-Series A-1, 6.00%, 3/01/35 Califor n ia State U n iversity Reve n ue, Systemwide, Refu n di n g, Series A, AGMC I n sured, 5.00%, 11/01/34 Refu n di n g, Series C, NATL I n sured, 5.00%, 11/01/30 Series A, AGMC I n sured, 5.00%, 11/01/29 Series A, AMBAC I n sured, 5.00%, 11/01/35 Califor n ia Statewide CDA, Assisted Livi n g Facilities Reve n ue, Holle n beck Palms/Mag n olia Court, Series A, Radia n I n sured, 4.60%, 2/01/37 COP, Childre n s Hospital Los A n geles, 5.25%, 8/15/29 COP, NATL I n sured, 5.00%, 4/01/18 COP, NATL I n sured, 5.125%, 4/01/23 COP, Refu n di n g, AGMC I n sured, 5.50%, 8/15/31 COP, The I n ter n ext Group, 5.375%, 4/01/17 COP, The I n ter n ext Group, 5.375%, 4/01/30 MFHR, Borregas Court Project, Series J, GNMA Secured, 6.30%, 3/20/39 Califor n ia Statewide CDA Reve n ue, Catholic Healthcare West, Refu n di n g, Series L, Assured Guara n ty, 5.25%, 7/01/41 Catholic Healthcare West, Series A, 5.50%, 7/01/30 Catholic Healthcare West, Series E, 5.50%, 7/01/31 CHF-Irvi n e LLC, UCI East Campus Apartme n ts, Phase II, 5.50%, 5/15/26 CHF-Irvi n e LLC, UCI East Campus Apartme n ts, Phase II, 6.00%, 5/15/40 Daughters of Charity Health, Refu n di n g, Series A, 5.25%, 7/01/24 Daughters of Charity Health, Refu n di n g, Series A, 5.25%, 7/01/30 Daughters of Charity Health, Refu n di n g, Series A, 5.25%, 7/01/35 Daughters of Charity Health, Refu n di n g, Series A, 5.00%, 7/01/39 Daughters of Charity Health, Refu n di n g, Series H, 5.25%, 7/01/25 East Campus Apartme n ts LLC, Series A, ACA I n sured, 5.50%, 8/01/22 East Campus Apartme n ts LLC, Series A, ACA I n sured, 5.625%, 8/01/34 E n loe Medical Ce n ter, Califor n ia Mortgage I n sured, 6.25%, 8/15/33 E n loe Medical Ce n ter, Califor n ia Mortgage I n sured, 5.75%, 8/15/38 Health Facility, Adve n tist Health, Series A, 5.00%, 3/01/30 Health Facility, Los A n geles Jewish Home for the Agi n g, Califor n ia Mortgage I n sured, 5.50%, 11/15/33 Health Facility, Memorial Health Services, Series A, 5.50%, 10/01/33 He n ry Mayo Newhall Memorial Hospital, Series A, Califor n ia Mortgage I n sured, 5.00%, 10/01/37 Hu n ti n gto n Memorial Hospital, Refu n di n g, 5.00%, 7/01/27 Hu n ti n gto n Memorial Hospital, Refu n di n g, 5.00%, 7/01/35 Kaiser Perma n e n te, Refu n di n g, Series A, 4.75%, 4/01/33 Kaiser Perma n e n te, Refu n di n g, Series A, BHAC I n sured, 5.00%, 4/01/31 Kaiser Perma n e n te, Series A, 5.50%, 11/01/32 24 | Semiannual Report Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia Statewide CDA Reve n ue, (co n ti n ued) Kaiser Perma n e n te, Series B, 5.00%, 3/01/41 $ $ Kaiser Perma n e n te, Series B, 5.25%, 3/01/45 Lodi Memorial Hospital, Series A, Califor n ia Mortgage I n sured, 5.00%, 12/01/37 Los A n geles Orthopedic Hospital Fou n datio n , AMBAC I n sured, 5.75%, 6/01/30 Methodist Hospital of Souther n Califor n ia Project, FHA I n sured, 6.25%, 8/01/24 Methodist Hospital of Souther n Califor n ia Project, FHA I n sured, 6.625%, 8/01/29 Methodist Hospital of Souther n Califor n ia Project, FHA I n sured, 6.75%, 2/01/38 Missio n Commu n ity, Califor n ia Mortgage I n sured, 5.375%, 11/01/21 Missio n Commu n ity, Califor n ia Mortgage I n sured, 5.375%, 11/01/26 Refu n di n g, Califor n ia Mortgage I n sured, 5.50%, 1/01/28 Series B, 5.625%, 8/15/42 St. Joseph Health System, Series B, FGIC I n sured, 5.75%, 7/01/47 St. Joseph Health System, Series E, AGMC I n sured, 5.25%, 7/01/47 Stovehave n Apartme n ts Project, Series A, ACA I n sured, 5.875%, 7/01/32 Sutter Health, Refu n di n g, Series A, 5.00%, 11/15/43 Sutter Health, Series B, 5.25%, 11/15/48 Sutter Health, Series C, 5.00%, 11/15/38 Califor n ia Statewide CDA Reve n ue COP, Capital Appreciatio n , Hospital, Triad Health Care, Califor n ia Mortgage I n sured, ETM, zero cp n ., 8/01/11 CHFCLP I n sured Health Facilities, U n ihealth, Series A, AMBAC I n sured, Pre-Refu n ded, 5.75%, 10/01/25 Souther n Califor n ia Developme n t Corp., Califor n ia Mortgage I n sured, 6.10%, 12/01/15 Califor n ia Statewide CDA Water a n d Wastewater Reve n ue, Pooled Fi n a n ci n g Program, Series A, AGMC I n sured, 5.25%, 10/01/24 5.00%, 10/01/29 Pre-Refu n ded, 5.25%, 10/01/24 Pre-Refu n ded, 5.00%, 10/01/29 Califor n ia Valley HFAR, Home Mortgage, NATL I n sured, 5.65%, 2/01/27 Camarillo Commu n ity Developme n t Commissio n Tax Allocatio n , Camarillo Corridor Project, Refu n di n g, AMBAC I n sured, 5.00%, 9/01/36 Campbell RDA Tax Allocatio n , Ce n tral Campbell Redevelopme n t Project, Series A, 6.00%, 10/01/33 Campbell USD, GO, Series A, NATL RE, FGIC I n sured, 5.00%, 8/01/28 GO, Series E, AGMC I n sured, 5.00%, 8/01/29 Series B, NATL RE, FGIC I n sured, zero cp n ., 8/01/20 Series B, NATL RE, FGIC I n sured, zero cp n ., 8/01/21 Capistra n o U n iversity School CFD Special Tax, Number 90-2 Talega, 5.875%, 9/01/33 6.00%, 9/01/33 Carlsbad USD, GO, zero cp n . to 5/01/19, 6.00% thereafter, 5/01/34 Ce n ti n ela Valley UHSD, GO, Refu n di n g, Series A, NATL I n sured, 5.50%, 8/01/33 Semiannual Report | 25 Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Semiannual Report | 27 Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Foothill/Easter n Corridor Age n cy Toll Road Reve n ue, Capital Appreciatio n , Refu n di n g, 5.80%, 1/15/20 $ $ Capital Appreciatio n , Refu n di n g, 5.85%, 1/15/23 Capital Appreciatio n , Refu n di n g, 5.875%, 1/15/26 Capital Appreciatio n , Refu n di n g, 5.875%, 1/15/27 Capital Appreciatio n , Refu n di n g, 5.875%, 1/15/28 Capital Appreciatio n , Refu n di n g, 5.875%, 1/15/29 Capital Appreciatio n , Refu n di n g, zero cp n ., 1/15/21 Capital Appreciatio n , Refu n di n g, zero cp n ., 1/15/25 Capital Appreciatio n , Refu n di n g, zero cp n ., 1/15/30 Capital Appreciatio n , Refu n di n g, zero cp n ., 1/15/31 Capital Appreciatio n , Refu n di n g, zero cp n ., 1/15/32 Capital Appreciatio n , Refu n di n g, zero cp n ., 1/15/33 Capital Appreciatio n , Refu n di n g, zero cp n ., 1/15/34 Capital Appreciatio n , Refu n di n g, zero cp n ., 1/15/35 Capital Appreciatio n , Refu n di n g, zero cp n ., 1/15/36 Capital Appreciatio n , Refu n di n g, zero cp n ., 1/15/37 Capital Appreciatio n , Refu n di n g, zero cp n ., 1/15/38 Capital Appreciatio n , se n ior lie n , Series A, ETM, zero cp n ., 1/01/22 Capital Appreciatio n , se n ior lie n , Series A, ETM, zero cp n ., 1/01/23 Capital Appreciatio n , se n ior lie n , Series A, ETM, zero cp n ., 1/01/24 Capital Appreciatio n , se n ior lie n , Series A, ETM, zero cp n ., 1/01/28 Refu n di n g, 5.75%, 1/15/40 se n ior lie n , Series A, 5.00%, 1/01/35 se n ior lie n , Series A, ETM, zero cp n ., 1/01/25 se n ior lie n , Series A, ETM, zero cp n ., 1/01/26 se n ior lie n , Series A, ETM, zero cp n ., 1/01/27 se n ior lie n , Series A, ETM, zero cp n ., 1/01/29 Fremo n t GO, Electio n of 2002, Fire Safety Project, Series B, NATL RE, FGIC I n sured, 5.00%, 8/01/34 Fremo n t USD Alameda Cou n ty GO, Electio n of 2002, Series B, AGMC I n sured, 5.00%, 8/01/28 Fres n o Joi n t Powers Fi n a n ci n g Authority Lease Reve n ue, Master Lease Projects, Series A, 6.375%, 4/01/39 Gle n dale Commu n ity College District GO, NATL RE, FGIC I n sured, zero cp n ., 8/01/28 Golde n State Tobacco Securitizatio n Corp. Tobacco Settleme n t Reve n ue, Asset-Backed, Refu n di n g, Series A, FGIC I n sured, 5.00%, 6/01/45 Asset-Backed, Se n ior Series A-1, 5.125%, 6/01/47 Asset-Backed, Se n ior Series A-1, 5.75%, 6/01/47 E n ha n ced, Asset-Backed, Refu n di n g, Series A, 5.00%, 6/01/45 E n ha n ced, Asset-Backed, Refu n di n g, Series A, Radia n I n sured, 5.00%, 6/01/45 E n ha n ced, Asset-Backed, Series A, AGMC I n sured, 5.00%, 6/01/35 E n ha n ced, Asset-Backed, Series B, Pre-Refu n ded, 5.50%, 6/01/33 E n ha n ced, Asset-Backed, Series B, Pre-Refu n ded, 5.625%, 6/01/38 E n ha n ced, Asset-Backed, Series B, Pre-Refu n ded, 5.50%, 6/01/43 E n ha n ced, Series A, AMBAC I n sured, 5.00%, 6/01/45 Refu n di n g, AGMC I n sured, 5.00%, 6/01/45 Series A-1, Pre-Refu n ded, 6.75%, 6/01/39 28 | Semiannual Report Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Hart n ell Commu n ity College District GO, Capital Appreciatio n , Electio n of 2002, zero cp n . to 8/01/22, 6.125% thereafter, 8/01/33 $ $ Electio n of 2002, Series A, NATL I n sured, Pre-Refu n ded, 5.00%, 8/01/27 Hawaiia n Garde n s RDA Tax Allocatio n , Project No. 1, ETM, 8.00%, 12/01/10 Hawthor n e School District GO, Capital Appreciatio n , Electio n of 2004, Series C, Assured Guara n ty, zero cp n ., 8/01/48 Hu n ti n gto n Beach City a n d School District, Capital Appreciatio n , Electio n of 2002, Series A, NATL RE, FGIC I n sured, zero cp n ., 8/01/28 Hu n ti n gto n Beach UHSD, GO, Electio n of 2004, AGMC I n sured, 5.00%, 8/01/29 Imperial Irrigatio n District Electric Reve n ue, System, Refu n di n g, BHAC I n sured, 5.125%, 11/01/38 I n dio Water Authority Water Reve n ue, AMBAC I n sured, 5.00%, 4/01/36 I n la n d Empire Solid Waste Fi n a n ci n g Authority Reve n ue, La n dfill Improveme n t Fi n a n ci n g Project, Series B, AGMC I n sured, ETM, 6.25%, 8/01/11 I n la n d Empire Tobacco Securitizatio n Authority Tobacco Settleme n t Reve n ue, Capital Appreciatio n , Series B, zero cp n . to 12/01/11, 5.75% thereafter, 6/01/26 I n tercommu n ity Hospital Fi n a n ci n g Authority COP, Northbay Healthcare System, Refu n di n g, ACA I n sured, 5.25%, 11/01/19 Irvi n e 1915 Act Special Assessme n t, Limited Obligatio n , AD No. 00-18, Group 4, 5.375%, 9/02/26 AD No. 03-19, Group 2, Refu n di n g, 5.45%, 9/02/23 AD No. 03-19, Group 2, Refu n di n g, 5.50%, 9/02/29 Irvi n e USD Fi n a n ci n g Authority Special Tax, Series A, 5.00%, 9/01/26 5.125%, 9/01/36 Kaweah Delta Health Care District GO, Electio n of 2003, NATL I n sured, 5.00%, 8/01/34 Ker n Commu n ity College District COP, AMBAC I n sured, 5.00%, 3/01/34 Ker n Cou n ty Board of Educatio n COP, Refu n di n g, Series A, NATL I n sured, 5.20%, 5/01/28 Ker n High School District GO, Electio n of 1990, Series E, NATL RE, FGIC I n sured, 5.125%, 8/01/33 La Mirada SFMR, MBS, Series A, GNMA Secured, 7.65%, 4/01/24 La Palma Commu n ity Developme n t Commissio n Tax Allocatio n , La Palma Commu n ity Developme n t Project No. 1, Refu n di n g, 6.10%, 6/01/22 La Qui n ta RDA Tax Allocatio n , Redevelopme n t Project Area No. 1, AMBAC I n sured, 5.125%, 9/01/32 Lagu n a Beach USD, CFD Special Tax No. 98-1, 5.375%, 9/01/34 Lake Elsi n ore PFA Tax Allocatio n Reve n ue, Series A, 5.50%, 9/01/30 Assured Guara n ty, 5.25%, 9/01/33 La n caster RDA, RMR, Los A n geles Cou n ty, Series A, ETM, 10.125%, 9/01/16 Law n dale RDA Tax Allocatio n , Eco n omic Revitalizatio n Project, Assured Guara n ty, 5.50%, 8/01/39 Lemo n Grove CDA Tax Allocatio n , Refu n di n g, 5.75%, 8/01/28 Local Medical Facilities Fi n a n ci n g Authority COP, Califor n ia Mortgage I n sured, 7.55%, 3/01/20 Semiannual Report | 29 Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Loma Li n da Hospital Reve n ue, Loma Li n da U n iversity Medical Ce n ter, Series A, 5.00%, 12/01/23 $ $ 8.25%, 12/01/38 Lo n g Beach Bo n d Fi n a n ce Authority Lease Reve n ue, Aquarium of the Pacific Project, Refu n di n g, AMBAC I n sured, 5.00%, 11/01/26 Lo n g Beach Bo n d Fi n a n ce Authority Natural Gas Purchase Reve n ue, Series A, 5.50%, 11/15/28 5.00%, 11/15/29 5.50%, 11/15/30 5.00%, 11/15/35 5.50%, 11/15/37 Lo n g Beach Califor n ia Board Fi n a n ce Authority Lease Reve n ue, Temple a n d Willow Facility, Refu n di n g, Series B, NATL I n sured, 5.00%, 10/01/27 Los A n geles Commu n ity College District GO, Electio n of 2001, Series A, NATL RE, FGIC I n sured, 5.00%, 8/01/32 Series A, NATL I n sured, Pre-Refu n ded, 5.00%, 6/01/26 Los A n geles COP, Departme n t of Public Social Services, Series A, AMBAC I n sured, 5.50%, 8/01/24 8/01/31 Los A n geles Cou n ty COP, Series 1992, Califor n ia Mortgage I n sured, 6.625%, 7/01/22 Los A n geles Cou n ty I n frastructure a n d Eco n omic Developme n t Ba n k Reve n ue, Cou n ty Departme n t of Public Social Services, AMBAC I n sured, 5.00%, 9/01/35 Los A n geles Cou n ty MTA Sales Tax Reve n ue, Propositio n A, Se n ior Series A, AGMC I n sured, Pre -Refu n ded, 5.00%, 7/01/24 Los A n geles Cou n ty Sa n itatio n Districts Fi n a n ci n g Authority Reve n ue, Capital Projects, District No. 14, Series B, NATL RE, FGIC I n sured, 5.00%, 10/01/30 District No. 14, Series B, NATL RE, FGIC I n sured, 5.00%, 10/01/34 Series A, NATL I n sured, 5.00%, 10/01/34 Los A n geles CRDA, Fi n a n ci n g Authority Reve n ue, Pooled Fi n a n ci n g, Beaco n Norma n die, Series B, 6.625%, 9/01/14 Los A n geles Departme n t of Airports Airport Reve n ue, Los A n geles I n ter n atio n al Airport, Subordi n ated, Refu n di n g, Series C, 5.125%, 5/15/33 Series A, 5.00%, 5/15/34 Series A, 5.25%, 5/15/39 Los A n geles Departme n t of Water a n d Power Reve n ue, Power System, Series A, Sub Series A-1, 5.25%, 7/01/38 Power System, Series A, Sub Series A-1, AGMC I n sured, 5.00%, 7/01/31 Power System, Series A, Sub Series A-1, AGMC I n sured, 5.00%, 7/01/35 Power System, Series A, Sub Series A-1, AMBAC I n sured, 5.00%, 7/01/37 Power System, Series B, AGMC I n sured, 5.00%, 7/01/28 Refu n di n g, Series A, Sub Series A-2, 5.00%, 7/01/30 Series A, Sub Series A-2, NATL I n sured, 5.00%, 7/01/23 Los A n geles Departme n t of Water a n d Power Waterworks Reve n ue, System, Series A, Sub Series A-1, AMBAC I n sured, 5.00%, 7/01/36 Sub Series A-1, AMBAC I n sured, 5.00%, 7/01/38 Sub Series A-2, AMBAC I n sured, 5.00%, 7/01/44 30 | Semiannual Report Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Semiannual Report | 31 Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Murrieta Valley USD, GO, AGMC I n sured, 4.50%, 9/01/28 $ $ PFA, Special Tax Reve n ue, Series A, NATL RE, FGIC I n sured, 5.00%, 9/01/37 Natomas USD, GO, Electio n of 2006, BHAC I n sured, 5.00%, 8/01/32 Needles PFAR Tax Allocatio n , Redevelopme n t Project, Series A, 7.50%, 8/15/22 New Have n USD, GO, Capital Appreciatio n , Series C, NATL RE, FGIC I n sured, zero cp n ., 8/01/23 Norco RDA Tax Allocatio n , Area No. 1, Refu n di n g, NATL I n sured, 5.125%, 3/01/30 Norther n Califor n ia Power Age n cy Public Power Reve n ue, Hydroelectric Project No. 1, Refu n di n g, Series A, NATL I n sured, 5.00%, 7/01/28 5.20%, 7/01/32 Oakla n d GO, Series B, 6.25%, 1/15/39 Oakla n d USD Alameda Cou n ty GO, 6.125%, 8/01/29 Ocea n side USD, GO, Electio n of 2000, Series D, NATL RE, FGIC I n sured, 5.00%, 8/01/29 8/01/33 Ora n ge Cou n ty CFD No. 2003-1 Special Tax, Ladera Ra n ch, Series A, 5.50%, 8/15/24 5.60%, 8/15/28 5.625%, 8/15/34 Ora n ge Cou n ty CFD No. 2004-1 Special Tax, Ladera Ra n ch, Series A, 5.15%, 8/15/29 5.20%, 8/15/34 Ora n ge Cou n ty Water District Reve n ue COP, Series B, NATL I n sured, 5.00%, 8/15/28 5.00%, 8/15/34 ETM, 5.00%, 8/15/34 Ox n ard Harbor District Reve n ue, ACA I n sured, 5.60%, 8/01/19 Palmdale CRDA Tax Allocatio n , Merged Redevelopme n t Project Areas, Refu n di n g, NATL I n sured, 5.00%, 9/01/34 sub. lie n , AMBAC I n sured, 5.50%, 12/01/29 Palo Verde Commu n ity College District COP, AMBAC I n sured, 5.50%, 1/01/37 Palomar Pomerado Health Care District COP, 6.75%, 11/01/39 Palomar Pomerado Health GO, Co n vertible Capital Appreciatio n , Electio n of 2004, Series A, Assured Guara n ty, zero cp n . to 8/01/19, 7.00% thereafter, 8/01/38 Peralta Commu n ity College District GO, Electio n of 2000, Series C, NATL I n sured, 5.00%, 8/01/31 8/01/34 Perris PFAR Tax Allocatio n , Series A, 5.75%, 10/01/31 Perris SFMR, Series A, GNMA Secured, ETM, zero cp n ., 6/01/23 Perris Special Tax, CFD No. 91-1, 8.75%, 9/01/21 Port Hue n eme RDA Tax Allocatio n , R-76 Project, Refu n di n g, 6.50%, 5/01/23 Port of Oakla n d Reve n ue, Refu n di n g, Series L, NATL RE, FGIC I n sured, 5.375%, 11/01/27 Series L, NATL RE, FGIC I n sured, Pre-Refu n ded, 5.375%, 11/01/27 Porterville COP, I n frastructure Fi n a n ci n g Project, Refu n di n g, AMBAC I n sured, 5.00%, 7/01/30 7/01/36 32 | Semiannual Report Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Semiannual Report | 33 Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Sacrame n to Cou n ty Sa n itatio n District Fi n a n ci n g Authority Reve n ue, (co n ti n ued) Sacrame n to Regio n al Cou n ty Sa n itatio n District, NATL RE, FGIC I n sured, 5.00%, 12/01/30 $ $ Sacrame n to Regio n al Cou n ty Sa n itatio n District, NATL RE, FGIC I n sured, 5.00%, 12/01/36 Sacrame n to Regio n al Cou n ty Sa n itatio n District, Series A, AMBAC I n sured, Pre-Refu n ded, 5.00%, 12/01/35 Sacrame n to MUD Electric Reve n ue, Refu n di n g, Series T, NATL RE, FGIC I n sured, 5.00%, 5/15/30 Series N, NATL I n sured, 5.00%, 8/15/28 sub. lie n , Refu n di n g, 8.00%, 11/15/10 Sacrame n to USD, COP, Refu n di n g, NATL I n sured, 5.00%, 3/01/31 Saddleback Valley USD, GO, AGMC I n sured, 5.00%, 8/01/27 AGMC I n sured, 5.00%, 8/01/29 Electio n of 2004, Series A, NATL I n sured, 4.50%, 8/01/30 Salida Area Public Facilities Fi n a n ci n g Age n cy CFD No. 1988-1 Special Tax, Refu n di n g, AGMC I n sured, 5.25%, 9/01/28 Sa n Ber n ardi n o Commu n ity College District GO, Electio n of 2008, Series B, zero cp n ., 8/01/48 Sa n Ber n ardi n o Cou n ty COP, Medical Ce n ter Fi n a n ci n g Project, Refu n di n g, 5.00%, 8/01/26 Sa n Ber n ardi n o Cou n ty Housi n g Authority MFMR, Sequoia Plaza Mobil Home, GNMA Secured, 6.75%, 4/20/41 Series A, GNMA Secured, 6.70%, 3/20/43 Sa n Ber n ardi n o Joi n t Powers Fi n a n ci n g Authority Lease Reve n ue, City Hall Project, Refu n di n g, NATL I n sured, 5.70%, 1/01/23 Sa n Carlos School District GO, Electio n of 2005, Series A, NATL I n sured, 5.00%, 10/01/26 10/01/30 Sa n Diego Commu n ity College District GO, Electio n of 2002, Capital Appreciatio n , zero cp n . to 8/01/19, 6.00% thereafter, 8/01/33 Sa n Diego Cou n ty COP, 5.125%, 7/01/40 NATL I n sured, 5.00%, 8/15/28 Sa n Diego Cou n ty Water Authority Water Reve n ue COP, Series A, AGMC I n sured, 5.00%, 5/01/34 NATL I n sured, 5.00%, 5/01/25 Sa n Diego Public Facilities Fi n a n ci n g Authority Water Reve n ue, NATL I n sured, 5.00%, 8/01/26 Subordi n ated, Refu n di n g, NATL I n sured, 5.00%, 8/01/32 Sa n Diego RDA Tax Allocatio n , Horto n Project, Refu n di n g, Series A, AGMC I n sured, 6.00%, 11/01/15 Sa n Diego USD, GO, Capital Appreciatio n Bo n d, Series A, NATL RE, FGIC I n sured, zero cp n ., 7/01/21 Capital Appreciatio n Bo n d, Series A, NATL RE, FGIC I n sured, zero cp n ., 7/01/22 Capital Appreciatio n Bo n d, Series A, NATL RE, FGIC I n sured, zero cp n ., 7/01/23 Capital Appreciatio n , Electio n of 2008, Series A, zero cp n . to 7/01/19, 6.00% thereafter, 7/01/33 Semiannual Report | 35 Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Sa n Diego USD, GO, (co n ti n ued) Electio n of 1998, Series D, FGIC I n sured, 5.00%, 7/01/27 $ $ Electio n of 1998, Series E, AGMC I n sured, 5.00%, 7/01/28 Series C, AGMC I n sured, 5.00%, 7/01/26 Series C, zero cp n . to 6/30/30, 6.625% thereafter, 7/01/49 Sa n Fra n cisco BART District GO, Electio n of 2004, Series B, 5.00%, 8/01/32 Sa n Fra n cisco BART District Sales Tax Reve n ue, AGMC I n sured, 5.00%, 7/01/31 7/01/36 Sa n Fra n cisco City a n d Cou n ty Airports Commissio n I n ter n atio n al Airport Reve n ue, Issue 32G, Refu n di n g, Seco n d Series, NATL RE, FGIC I n sured, 4.50%, 5/01/28 Issue 32G, Refu n di n g, Seco n d Series, NATL RE, FGIC I n sured, 4.50%, 5/01/32 Refu n di n g, Seco n d Series 28A, NATL I n sured, 5.125%, 5/01/32 Refu n di n g, Seco n d Series 28B, NATL I n sured, 5.00%, 5/01/27 Sa n Fra n cisco City a n d Cou n ty COP, 30 Va n Ness Ave n ue Property, Series A, NATL I n sured, 5.00%, 9/01/31 Sa n Fra n cisco City a n d Cou n ty RDA, Hotel Tax Reve n ue, AGMC I n sured, 6.75%, 7/01/25 Sa n Jaci n to USD, COP, Refu n di n g, AGMC I n sured, 5.375%, 9/01/40 Sa n Joaqui n Hills Tra n sportatio n Corridor Age n cy Toll Road Reve n ue, Capital Appreciatio n , Refu n di n g, Series A, 5.60%, 1/15/16 Capital Appreciatio n , Refu n di n g, Series A, 5.65%, 1/15/17 Capital Appreciatio n , Refu n di n g, Series A, 5.70%, 1/15/19 Capital Appreciatio n , Refu n di n g, Series A, 5.75%, 1/15/23 Capital Appreciatio n , Refu n di n g, Series A, 5.75%, 1/15/24 Refu n di n g, Series A, 5.50%, 1/15/28 Refu n di n g, Series A, NATL I n sured, 5.375%, 1/15/29 Refu n di n g, Series A, NATL I n sured, 5.25%, 1/15/30 se n ior lie n , 5.00%, 1/01/33 se n ior lie n , ETM, zero cp n ., 1/01/25 se n ior lie n , ETM, zero cp n ., 1/01/28 se n ior lie n , ETM, zero cp n ., 1/01/29 se n ior lie n , Refu n di n g, Series A, 5.65%, 1/15/18 se n ior lie n , Refu n di n g, Series A, 5.70%, 1/15/20 se n ior lie n , Refu n di n g, Series A, 5.75%, 1/15/22 Sa n Jose Airport Reve n ue, Refu n di n g, Series A, NATL RE, FGIC I n sured, 5.00%, 3/01/31 Refu n di n g, Series B, AMBAC I n sured, 5.00%, 3/01/37 Series D, NATL I n sured, 5.00%, 3/01/28 Sa n Jose Fi n a n ci n g Authority Lease Reve n ue, Civic Ce n ter Project, Refu n di n g, Series A, AMBAC I n sured, 5.00%, 6/01/39 Civic Ce n ter Project, Series B, AMBAC I n sured, 5.00%, 6/01/27 Refu n di n g, Series F, NATL I n sured, 5.00%, 9/01/21 Refu n di n g, Series F, NATL I n sured, 5.00%, 9/01/22 Sa n Jose Fi n a n ci n g Authority Reve n ue, Fourth a n d Sa n Fer n a n do Parki n g Facility, Series A, AMBAC I n sured, 5.00%, 9/01/24 Sa n Jose GO, Libraries, Parks a n d Public Safety Projects, 5.00%, 9/01/28 Libraries, Parks a n d Public Safety Projects, NATL I n sured, 5.00%, 9/01/34 Libraries a n d Parks Projects, NATL I n sured, 5.00%, 9/01/36 36 | Semiannual Report Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Sa n Jose RDA, MFHR, Miraido Village, Series A, GNMA Secured, 5.75%, 7/20/38 $ $ Sa n Jose RDA Tax Allocatio n , Housi n g Set-Aside Merged Area, Series E, NATL I n sured, 5.85%, 8/01/27 Merged Area Redevelopme n t Project, Refu n di n g, NATL I n sured, 5.625%, 8/01/28 Merged Area Redevelopme n t Project, Series B, XLCA I n sured, 5.00%, 8/01/32 Series A, 6.50%, 8/01/18 Series B, 7.00%, 8/01/35 Sa n Jose USD, COP, Refu n di n g, AGMC I n sured, zero cp n ., 1/01/27 1/01/29 Sa n Jose USD Sa n ta Clara Cou n ty GO, Series A, AGMC I n sured, 5.00%, 8/01/24 8/01/27 Sa n Jua n Basi n Authority Lease Reve n ue, AMBAC I n sured, 5.00%, 12/01/34 Sa n Jua n Bautista Water a n d Wastewater Reve n ue COP, Refu n di n g, 6.25%, 10/01/43 Sa n Jua n USD, GO, Electio n of 1998, Series B, NATL I n sured, zero cp n ., 8/01/26 8/01/27 8/01/28 Sa n Luis Obispo Cou n ty Fi n a n ci n g Authority Reve n ue, Nacimie n to Water Project, Series A, NATL I n sured, 5.00%, 9/01/32 Sa n Marcos PFAR, Series A, ETM, 6.25%, 9/02/22 Sa n Marcos Public Facilities Authority Reve n ue, Refu n di n g, 5.80%, 9/01/18 Se n ior Tax I n creme n t Project Area 3, Series A, NATL I n sured, Pre-Refu n ded, 5.80%, 10/01/30 Sa n Mateo Cou n ty Joi n t Powers Authority Lease Reve n ue, Capital Projects, Refu n di n g, Series A, AGMC I n sured, 5.00%, 7/15/29 Sa n Mateo Flood Co n trol District COP, Colma Creek Flood Co n trol Zo n e, AMBAC I n sured, 5.00%, 8/01/39 Sa n Mateo RDA Tax Allocatio n , Pre-Refu n ded, 5.60%, 8/01/25 Sa n Mateo UHSD, COP, Phase I Projects, Capital Appreciatio n , Series B, AMBAC I n sured, zero cp n . to 12/15/19, 5.00% thereafter, 12/15/43 GO, Capital Appreciatio n , Electio n of 2000, Series B, NATL RE, FGIC I n sured, zero cp n ., 9/01/22 GO, Electio n of 2000, Series A, FGIC I n sured, Pre-Refu n ded, 5.00%, 9/01/25 Sa n Ramo n PFA Tax Allocatio n Reve n ue, NATL I n sured, 5.30%, 2/01/28 Sa n Ramo n Valley Fire Protectio n District COP, XLCA I n sured, 5.00%, 8/01/36 Sa n Ramo n Valley USD, GO, Electio n of 2002, AGMC I n sured, 5.40%, 3/01/28 NATL I n sured, 5.00%, 8/01/25 NATL I n sured, 5.00%, 8/01/28 Sa n ger USD, GO, Electio n of 2006, Series A, AGMC I n sured, 5.00%, 8/01/27 a Sa n ta Barbara Housi n g Authority Reve n ue, Refu n di n g a n d Acquisitio n , 6.25%, 11/15/20 Sa n ta Clara Cou n ty Fi n a n ci n g Authority Reve n ue, El Cami n o Hospital, Series B, AMBAC I n sured, 5.125%, 2/01/41 Sa n ta Clara Housi n g Authority MFHR, Ele n a Garde n s Apartme n ts Project, Series A, GNMA Secured, 6.40%, 6/20/35 Semiannual Report | 37 Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Sa n ta Clara USD, COP, 5.375%, 7/01/31 $ $ Sa n ta Clarita Commu n ity College District GO, Electio n of 2006, NATL I n sured, 5.00%, 8/01/32 Sa n ta Cruz City High School District GO, NATL I n sured, 5.00%, 8/01/29 Sa n ta Cruz Cou n ty RDA Tax Allocatio n , 7.00%, 9/01/36 Sa n ta Margarita Water District Special Tax, CFD No. 99-1, Pre-Refu n ded, 6.00%, 9/01/30 Sa n ta Maria Bo n ita School District COP, NATL I n sured, 7.00%, 3/01/16 Sa n ta Maria Water a n d Wastewater Reve n ue, COP, Series A, AMBAC I n sured, 5.55%, 8/01/27 Sa n tee School District COP, Capital Improveme n t Project, Assured Guara n ty, 5.50%, 10/01/48 Saugus USD, GO, Series B, AGMC I n sured, Pre-Refu n ded, 5.00%, 8/01/29 School Facilities Fi n a n ci n g Authority Reve n ue, Capital Appreciatio n , Gra n t Joi n t UHSD, Series A, AGMC I n sured, zero cp n ., 8/01/42 Shafter Joi n t Powers Fi n a n ci n g Authority Lease Reve n ue, Commu n ity Correctio n al Facility Project, Series A, 5.95%, 1/01/11 6.05%, 1/01/17 Simi Valley USD, GO, Electio n of 2004, Series A, NATL I n sured, Pre-Refu n ded, 5.00%, 8/01/26 S n owli n e Joi n t USD, CFD Special Tax, No. 2002-1, Series A, 5.30%, 9/01/29 5.40%, 9/01/34 Sola n o Cou n ty COP, GO, NATL I n sured, Pre-Refu n ded, 5.00%, 11/01/32 South Gate Utility Authority Reve n ue, Water a n d Sewer Systems Project, NATL RE, FGIC I n sured, 5.00%, 10/01/32 Souther n Califor n ia Public Power Authority Natural Gas Project Reve n ue, Project No. 1, Series A, 5.00%, 11/01/33 Souther n Califor n ia Public Power Authority Power Project Reve n ue, 6.75%, 7/01/13 Series A, AMBAC I n sured, ETM, zero cp n ., 7/01/11 Series A, AMBAC I n sured, ETM, zero cp n ., 7/01/12 Series A, AMBAC I n sured, ETM, zero cp n ., 7/01/13 Souther n Califor n ia Public Power Authority Project Reve n ue, Mag n olia Power Project, Series A, AMBAC I n sured, Pre-Refu n ded, 5.00%, 7/01/36 Souther n Califor n ia Public Power Authority Tra n smissio n Project Reve n ue, Souther n Tra n smissio n Project, 6.125%, 7/01/18 Stockto n East Water District COP, Capital Appreciatio n , 1990 Project, Series B, zero cp n ., 4/01/16 Stockto n Reve n ue, OCo nn or Woods Housi n g Corp., Series A, 6.35%, 11/01/31 Stockto n Reve n ue COP, Wastewater System Project, Refu n di n g, Series A, NATL I n sured, 5.20%, 9/01/29 Stockto n USD, GO, Electio n of 2000, NATL I n sured, 5.00%, 1/01/27 NATL I n sured, 5.00%, 1/01/28 Suisu n City PFA Tax Allocatio n Reve n ue, Capital Appreciatio n Redevelopme n t Project, Series A, zero cp n ., 10/01/28 38 | Semiannual Report Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Semiannual Report | 39 Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Principal Amount Value Municipal Bonds (continued) California (continued) West Co n tra Costa USD, GO, Electio n of 2002, Series C, NATL RE, FGIC I n sured, 5.00%, 8/01/34 $ $ Series A, AGMC I n sured, 5.00%, 8/01/35 West Covi n a PFA Lease Reve n ue, Big League Dreams Project, Series A, 5.00%, 6/01/30 6/01/36 West Ker n Commu n ity College District COP, AMBAC I n sured, 5.625%, 11/01/34 West Sacrame n to Fi n a n ci n g Authority Special Tax Reve n ue, Series A, XLCA I n sured, 5.00%, 9/01/34 Wester n Placer U n ified School COP, Refi n a n ci n g Project, Series B, Assured Guara n ty, 5.125%, 8/01/47 Westla n ds Water District Reve n ue COP, NATL I n sured, 5.00%, 9/01/26 NATL I n sured, 5.00%, 9/01/34 Series A, NATL I n sured, 5.00%, 9/01/30 Series A, NATL I n sured, 5.00%, 9/01/31 Series A, NATL I n sured, 5.00%, 9/01/35 Westmi n ster School District GO, Electio n of 2008, Series A-1, Assured Guara n ty, 5.00%, 8/01/34 Whittier Health Facility Reve n ue, Presbyteria n I n tercommu n ity Hospital, Pre-Refu n ded, 5.60%, 6/01/22 5.75%, 6/01/31 William S. Hart UHSD, GO, Series A, NATL I n sured, 5.00%, 9/01/27 Yuba Commu n ity College District GO, Capital Appreciatio n , Electio n of 2006, Series B, AMBAC I n sured, zero cp n ., 8/01/39 Electio n of 2006, Series A, AMBAC I n sured, 5.00%, 8/01/46 Yucaipa Valley Water District Water System Reve n ue COP, Series A, NATL I n sured, 5.00%, 9/01/29 9/01/34 U.S. Territories 8.3% Puerto Rico 8.2% Childre n s Trust Fu n d Puerto Rico Tobacco Settleme n t Reve n ue, Asset-Backed Bo n ds, Refu n di n g, 5.50%, 5/15/39 5.625%, 5/15/43 Puerto Rico Commo n wealth Aqueduct a n d Sewer Authority Reve n ue, se n ior lie n , Series A, 6.00%, 7/01/44 Puerto Rico Commo n wealth GO, Public Improveme n t, Refu n di n g, Series A, 5.50%, 7/01/32 Public Improveme n t, Refu n di n g, Series A, NATL I n sured, 5.50%, 7/01/20 Public Improveme n t, Series A, 5.125%, 7/01/28 Public Improveme n t, Series A, 5.125%, 7/01/31 Public Improveme n t, Series A, 6.00%, 7/01/38 Public Improveme n t, Series A, Pre-Refu n ded, 5.00%, 7/01/27 40 | Semiannual Report Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) Puerto Rico (continued) Puerto Rico Commo n wealth GO, (co n ti n ued) Public Improveme n t, Series A, Pre-Refu n ded, 5.125%, 7/01/31 $ $ Public Improveme n t, Series B, Pre-Refu n ded, 5.25%, 7/01/32 Public Improveme n t, Series B, Pre-Refu n ded, 5.00%, 7/01/35 Refu n di n g, Series C, Sub Series C-7, NATL I n sured, 6.00%, 7/01/27 Series A, 5.25%, 7/01/32 Series A, 5.25%, 7/01/33 Puerto Rico Commo n wealth Highway a n d Tra n sportatio n Authority Highway Reve n ue, Series Y, Pre-Refu n ded, 5.00%, 7/01/36 Puerto Rico Commo n wealth Highway a n d Tra n sportatio n Authority Tra n sportatio n Reve n ue, Refu n di n g, Series A, NATL I n sured, 5.00%, 7/01/38 Refu n di n g, Series N, FGIC I n sured, 5.25%, 7/01/39 Series D, Pre-Refu n ded, 5.375%, 7/01/36 Series D, Pre-Refu n ded, 5.75%, 7/01/41 Series K, Pre-Refu n ded, 5.00%, 7/01/40 Series K, Pre-Refu n ded, 5.00%, 7/01/45 Puerto Rico Commo n wealth I n frastructure Fi n a n ci n g Authority Special Tax Reve n ue, 5.00%, 7/01/46 Puerto Rico Co n ve n tio n Ce n ter District Authority Hotel Occupa n cy Tax Reve n ue, Series A, AMBAC I n sured, 5.00%, 7/01/31 Puerto Rico Electric Power Authority Power Reve n ue, Series II, Pre-Refu n ded, 5.25%, 7/01/31 Series WW, 5.00%, 7/01/28 Series WW, 5.25%, 7/01/33 Series XX, 5.25%, 7/01/40 Puerto Rico I n dustrial Tourist Educatio n al Medical a n d E n viro n me n tal Co n trol Facilities Reve n ue, Coge n eratio n Facility, AES Puerto Rico Project, 6.625%, 6/01/26 Puerto Rico PBA Guara n teed Reve n ue, Gover n me n t Facilities, Refu n di n g, Series D, 5.375%, 7/01/33 Refu n di n g, Series M-3, NATL I n sured, 6.00%, 7/01/24 Refu n di n g, Series M-3, NATL I n sured, 6.00%, 7/01/27 Refu n di n g, Series M-3, NATL I n sured, 6.00%, 7/01/28 Refu n di n g, Series N, 5.00%, 7/01/37 Series D, Pre-Refu n ded, 5.375%, 7/01/33 Puerto Rico Public Fi n a n ce Corp. Reve n ue, Commo n wealth Appropriatio n , Series E, Pre-Refu n ded, 5.50%, 8/01/29 Puerto Rico Sales Tax Fi n a n ci n g Corp. Sales Tax Reve n ue, Capital Appreciatio n , first sub., Series A, zero cp n . to 8/01/16, 6.75% thereafter, 8/01/32 first sub., Series A, 5.75%, 8/01/37 first sub., Series A, 5.375%, 8/01/39 first sub., Series A, 5.50%, 8/01/42 first sub., Series A, 6.00%, 8/01/42 first sub., Series C, 5.50%, 8/01/40 Series A, 5.25%, 8/01/57 Semiannual Report | 41 Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) U.S. Virgin Islands 0.1% Virgi n Isla n ds PFAR, Virgi n Isla n ds Matchi n g Fu n d Loa n Note, Diageo Project, Series A, 6.75%, 10/01/37 $ $ Total U.S. Territories (Cost $1,138,311,604) Total Municipal Bonds before Short Term Investments (Cost $13,694,461,253) Short Term Investments 3.5% Municipal Bonds 3.5% California 3.5% b Califor n ia Educatio n al Facilities Authority Reve n ue, Chapma n U n iversity, Refu n di n g, Series A, Daily VRDN a n d Put, 0.30%, 10/01/36 b Califor n ia Health Facilities Fi n a n ci n g Authority Reve n ue, Adve n tist Health System West, Series B, Daily VRDN a n d Put, 0.25%, 9/01/38 Childre n s Hospital Los A n geles, Series B, Daily VRDN a n d Put, 0.30%, 7/01/42 b Califor n ia I n frastructure a n d Eco n omic Developme n t Ba n k Reve n ue, Asia n Art Museum Fou n datio n , NATL I n sured, Daily VRDN a n d Put, 0.34%, 6/01/34 Co n temporary Jewish Museum, Daily VRDN a n d Put, 0.30%, 12/01/36 Pacific Gas a n d Electric Co., Refu n di n g, Series A, Daily VRDN a n d Put, 0.27%, 11/01/26 Pacific Gas a n d Electric Co., Refu n di n g, Series D, Daily VRDN a n d Put, 0.20%, 12/01/16 b Califor n ia PCFA, PCR, Pacific Gas a n d Electric Co., Refu n di n g, Series C, Daily VRDN a n d Put, 0.29%, 11/01/26 b Califor n ia State Departme n t of Water Resources Power Supply Reve n ue, Series B, Sub Series B-1, Daily VRDN a n d Put, 0.25%, 5/01/22 b Califor n ia State Eco n omic Recovery GO, Refu n di n g, Series C-1, Daily VRDN a n d Put, 0.26%, 7/01/23 Series C-3, Daily VRDN a n d Put, 0.24%, 7/01/23 Series C-4, Daily VRDN a n d Put, 0.25%, 7/01/23 b Califor n ia State GO, Ki n dergarte n , Series A5, Daily VRDN a n d Put, 0.28%, 5/01/34 Series B1, Daily VRDN a n d Put, 0.26%, 5/01/34 Series B3, Daily VRDN a n d Put, 0.24%, 5/01/34 b Califor n ia Statewide CDA Reve n ue, Los A n geles Cou n ty Museum Art Project, Refu n di n g, Series D, Daily VRDN a n d Put, 0.25%, 12/01/34 North Pe n i n sula Jewish Campus, Daily VRDN a n d Put, 0.30%, 7/01/34 U n iversity Retireme n t Commu n ity Project, Daily VRDN a n d Put, 0.25%, 11/15/38 b Irvi n e 1915 Act Special Assessme n t, Limited Obligatio n , AD No. 93-14, Daily VRDN a n d Put, 0.24%, 9/02/25 b Irvi n e Ra n ch Water District Reve n ue, ID, Co n solidated, Series B, Daily VRDN a n d Put, 0.25%, 10/01/41 b Los A n geles Departme n t of Water a n d Power Reve n ue, Refu n di n g, Series B-3, Daily VRDN a n d Put, 0.29%, 7/01/34 b Los A n geles Departme n t of Water a n d Power Waterworks Reve n ue, Series B, Sub Series B-2, Daily VRDN a n d Put, 0.23%, 7/01/35 42 | Semiannual Report Franklin California Tax-Free Income Fund Statement of Investments, September 30, 2010 (unaudited) (continued) Principal Amount Value Short Term Investments (continued) Municipal Bonds (continued) California (continued) b Metropolita n Water District of Souther n Califor n ia Waterworks Reve n ue, Series B, Weekly VRDN a n d Put, 0.26%, 7/01/27 $ $ Series C-2, Daily VRDN a n d Put, 0.29%, 7/01/36 b Sacrame n to Cou n ty Sa n itatio n District Fi n a n ci n g Authority Reve n ue, sub. lie n , Sa n itatio n District, Refu n di n g, Series A, Daily VRDN a n d Put, 0.30%, 12/01/36 Series C, Daily VRDN a n d Put, 0.30%, 12/01/38 b Sa n ta Clara Electric Reve n ue, sub. bo n d, Refu n di n g, Series A, Daily VRDN a n d Put, 0.30%, 7/01/34 b Souther n Califor n ia Public Power Authority Power Project Reve n ue, Mead-Adela n to Project, Refu n di n g, Series A, Daily VRDN a n d Put, 0.25%, 7/01/20 Mead-Phoe n ix Project, Refu n di n g, Series A, Daily VRDN a n d Put, 0.25%, 7/01/20 Total Short Term Investments (Cost $517,254,000) Total Investments (Cost $14,211,715,253) 98.9% Other Assets, less Liabilities 1.1% Net Assets 100.0% $ See Abbreviations on page 55. a Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2010, the aggregate value of these securities was $8,215,170, representing 0.05% of net assets. b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 43 Franklin California Tax-Free Income Fund Financial Statements Statement of Assets and Liabilities September 30, 2010 (u n audited) 44 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin California Tax-Free Income Fund Financial Statements (continued) Statement of Assets and Liabilities (continued) September 30, 2010 (u n audited) Semiannual Report | The accompanying notes are an integral part of these financial statements. | 45 Franklin California Tax-Free Income Fund Financial Statements (continued) Statement of Operations for the six mo n ths e n ded September 30, 2010 (u n audited) 46 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin California Tax-Free Income Fund Financial Statements (continued) Semiannual Report | The accompanying notes are an integral part of these financial statements. | 47 Franklin California Tax-Free Income Fund Notes to Financial Statements (unaudited) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin California Tax-Free Income Fund (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company. The Fund offers four classes of shares: Class A, Class B, Class C, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Fund values its investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees, the Fund may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Fund has procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Fund primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Fund may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. b. Income Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code and to distribute to shareholders substantially all of its income and net realized gains. As 48 | Semiannual Report Franklin California Tax-Free Income Fund Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Income Taxes (continued) a result, no provision for U.S. federal income taxes is required. The Fund files U.S. income tax returns as well as tax returns in certain other jurisdictions. The Fund recognizes in its financial statements the effects including penalties and interest, if any, of a tax position taken on tax return (or expected to be taken) when its more likely than not (a greater than 50% probability), based on the technical merits, that the tax position will be sustained upon examination by the tax authorities. As of September 30, 2010, and for all open tax years, the Fund has determined that no provision for income tax is required in the Funds financial statements. Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. The Fund is not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax effects will significantly change in the next twelve months. c. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. d. Insurance The scheduled payments of interest and principal for each insured municipal security in the Fund are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Fund are secured by collateral guaranteed by an agency of the U.S. government. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, there is a risk that in the event of an issuer default, the insurer may not be able to fulfill its obligations under the terms of the policy. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. Semiannual Report | 49 Franklin California Tax-Free Income Fund Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) e. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. f. Guarantees and Indemnifications Under the Funds organizational documents, its officers and trustees are indemnified by the Fund against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. Currently, the Fund expects the risk of loss to be remote. 2. C APITAL S TOCK At September 30, 2010, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: 50 | Semiannual Report Franklin California Tax-Free Income Fund Notes to Financial Statements (unaudited) (continued) 2. C APITAL S TOCK (continued) Six Months Ended Year Ended September 30, 2010 March 31, 2010 Shares Amount Shares Amount Advisor Class Shares: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) Net i n crease (decrease) $ $ 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers and/or directors of the following subsidiaries: a. Management Fees The Fund pays an investment management fee to Advisers based on the month-end net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cludi n g $100 millio n % Over $100 millio n , up to a n d i n cludi n g $250 millio n % Over $250 millio n , up to a n d i n cludi n g $7.5 billio n % Over $7.5 billio n , up to a n d i n cludi n g $10 billio n % Over $10 billio n , up to a n d i n cludi n g $12.5 billio n % Over $12.5 billio n , up to a n d i n cludi n g $15 billio n % Over $15 billio n , up to a n d i n cludi n g $17.5 billio n % Over $17.5 billio n , up to a n d i n cludi n g $20 billio n % I n excess of $20 billio n b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Fund. The fee is paid by Advisers based on average daily net assets, and is not an additional expense of the Fund. Semiannual Report | 51 Franklin California Tax-Free Income Fund Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) c. Distribution Fees The Funds Board of Trustees has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class B and C compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate for each class. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Reimburseme n t pla n s Class A % Compe n satio n pla n s Class B % Class C % d. Sales Charges/Underwriting Agreements Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the period: Sales charges retai n ed n et of commissio n s paid to u n affiliated broker/dealers $ Co n ti n ge n t deferred sales charges retai n ed $ e. Transfer Agent Fees For the period ended September 30, 2010, the Fund paid transfer agent fees of $1,968,188, of which $1,118,575 was retained by Investor Services. 4. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. At March 31, 2010, the capital loss carryforwards were as follows: Capital loss carryforwards expiri n g i n : $ $ 52 | Semiannual Report Franklin California Tax-Free Income Fund Notes to Financial Statements (unaudited) (continued) 4. I NCOME T AXES (continued) For tax purposes, realized capital losses occurring subsequent to October 31, may be deferred and treated as occurring on the first day of the following fiscal year. At March 31, 2010, the Fund deferred realized capital losses of $8,598,324. At September 30, 2010, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of i n vestme n ts $ U n realized appreciatio n $ U n realized depreciatio n ) Net u n realized appreciatio n (depreciatio n ) $ Net investment income differs for financial statement and tax purposes primarily due to differing treatments of bond discounts. Net realized gains (losses) differ for financial statement and tax purposes primarily due to differing treatments of wash sales and bond discounts. 5. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended September 30, 2010, aggregated $215,086,475 and $316,965,815, respectively. 6. C REDIT R ISK At September 30, 2010, the Fund had 6.3% of its portfolio invested in high yield or other securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. 7. C ONCENTRATION OF R ISK The Fund invests a large percentage of its total assets in obligations of issuers within California. Such concentration may subject the Fund to risks associated with industrial or regional matters, and economic, political or legal developments occurring within California. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the funds to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. Semiannual Report | 53 Franklin California Tax-Free Income Fund Notes to Financial Statements (unaudited) (continued) 8. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $750 million (Global Credit Facility) which matures on January 21, 2011. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.10% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statement of Operations. During the period ended September 30, 2010, the Fund did not use the Global Credit Facility. 9. R EGULATORY AND L ITIGATION M ATTERS During the period ended September 30, 2010, the Fund received $1,091,030 resulting from a settlement between the SEC and Advisers relating to market-timing activities, as previously reported in the Funds financial statements during the years ended March 31, 2005 through March 31, 2008. This payment is included in capital shares transactions on the Statements of Changes in Net Assets. 10. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. 54 | Semiannual Report Franklin California Tax-Free Income Fund Notes to Financial Statements (unaudited) (continued) 10. F AIR V ALUE M EASUREMENTS (continued) At September 30, 2010, all of the Funds investments in securities carried at fair value were in Level 2 inputs. 11. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. Semiannual Report | 55 Franklin California Tax-Free Income Fund Shareholder Information Proxy Voting Policies and Procedures The Funds investment manager has established Proxy Voting Policies and Procedures (Policies) that the Fund uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Funds complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 500 East Broward Boulevard, Suite 1500, Fort Lauderdale, FL 33394, Attention: Proxy Group. Copies of the Funds proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Fund files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. 56 | Semiannual Report Sign up for electronic delivery on franklintempleton. com Semiannual Report and Shareholder Letter F RANKLIN C ALIFORNIA T AX-FREE I NCOME F UND Investment Manager Franklin Advisers, Inc. Distributor Franklin Templeton Distributors, Inc. (800) DIAL BEN ® franklintempleton. com Shareholder Services (800) 632-2301 Authorized for distribution only when accompanied or preceded by a summary prospectus and/or prospectus. Investors should carefully consider a funds investment goals, risks, charges and expenses before investing. A prospectus contains this and other information; please read it carefully before investing. To ensure the highest quality of service, telephone calls to or from our service departments may be monitored, recorded and accessed. These calls can be identified by the presence of a regular beeping tone. Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committeeof Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no significant changes in the Registrant’s internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a) (1) Code of Ethics (a) (2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN CALIFORNIA TAX-FREE INCOME FUND By s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date
